Title: From George Washington to John Eager Howard, 25 March 1790
From: Washington, George
To: Howard, John Eager



Sir,
New York March 25th 1790

You will receive with this a Medal struck by order of the late Congress in commemoration of your much approved conduct in the battle of the Cowpens—and presented to you as a mark of the high sense which your Country entertains of your services on that occasion.
This Medal was put into my hands by Mr Jefferson; and it is with singular pleasure that I now transmit it to you.I am, with very great esteem, Your Excellency’s most Obedt Servt

Go: Washington

